Citation Nr: 0029460	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to April 
1965.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1998 rating decision by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO for further development.  In that 
regard, the veteran testified at a November 1999 hearing that 
he had been receiving treatment at a VA satellite clinic in 
Ponce for the last three years.  He also indicated that he 
had been receiving treatment at the VA medical center in 
Mayaguez, and that he was currently receiving treatment 
there.  The Board's review of the record indicates that only 
two October 1997 VA outpatient treatment records have been 
associated with the veteran's claims file from the VA 
Satellite Clinic in Ponce.  Additionally, the veteran's 
claims file does not appear to contain any recent treatment 
records from the VA medical center in Mayaguez.  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

The RO should obtain and associate with 
the claims file all treatment records 
relating to the veteran from the VA 
Satellite Clinic in Ponce, dated from 
October 1997 to the present.  The RO 
should also obtain any medical records 
from the VA medical center in Mayaguez, 
reflecting treatment for the veteran from 
October 1997 to the present.  The RO's 
requests for such records, as well as the 
responses to those requests, should be 
clearly documented in the veteran's 
claims file.  The RO should ensure that 
any pertinent medical records are made 
available in English.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


